Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/846,234 filed on June 22, 2022.


Claims 17-36 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation “the event parameter” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “parameters like” in claim 28 is a relative term which renders the claim indefinite.  The term “parameters like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 33 recites “the client computer system being further configured for: determining if the one or more state parameters are eligible to be executed based on one or more condition identifiers.” It is unclear what exactly is meant by state parameters that “are eligible,” as neither the claims nor the specification define specifically what metric constitutes any sort of eligibility for state parameters. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-24, 28, 29, 32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyer (Pub. No.: US 2013/0254824).
Regarding claim 17, Eyer discloses a video rendering and broadcasting system, comprising: a client video storage server storing one or more video streams, each video stream comprising one or more video frames having associated video timecodes (event time)(Fig. 2, element 230, para. [0056]); an event storage server storing a state machine, the state machine storing stateful data associated with an event, wherein the stateful data corresponds to tracked changes in the event parameter over time, the stateful data comprising one or more state parameters and associated state timecodes, each state parameter corresponding to a state of the event at the associated state timecode (Fig. 1, element 40, para. [0046]. The TPT server contains trigger parameter tables containing information about an event, one or more parameters associated with the trigger are provided to the reception apparatus 20 in a TPT provided by the TPT server 40.); and a client computer system configured for: receiving, from the client video storage server, a video stream of the one or more video streams (Fig. 2, element 206, para. [0054]); extracting, from the video stream, at least one video timecode (para. [0095]; “a third trigger that includes an event time and an identifier of a TPT event that is to be executed when an elapsed media time of the A/V content received by the reception apparatus is equal to the event time.” It is axiomatic that something akin to a timecode must be extracted from the video stream in order for the system to know “when an elapsed media time of the A/V content received by the reception apparatus is equal to the event time.”); requesting, from the event storage server, stateful event data associated with a current timeslot, the current timeslot comprising a collection of one or more timecodes that include the at least one video timecode (Fig. 4, elements S412 and S414, para. [0062]); receiving, from the event storage server, the stateful event data comprising one or more state parameters having state timecodes within the timeslot (Fig. 4, elements S412 and S414, para. [0062]); executing the one or more state parameters (Fig. 4, element S418, para. [0063]); and generating a visual presentation that includes the executed state parameters and the video stream for the at least one video timecode (para. [0031]).
Regarding claim 18, Eyer discloses the system of claim 17, wherein the client computer system is configured for rendering video streams and executing execute events based on consecutive timeslots, wherein a timeslot comprises multiple time codes (Figs. 6A-6D, paras. [0082]-[0095]. In figure 6A, the section of the transport stream comprising triggers 604A-604C can be seen as a first timeslot, while the section of the transport stream comprising triggers 604D-604E can be seen as a second timeslot, wherein triggers can include a current media time, i.e. a time code.).
Regarding claim 19, Eyer discloses the system of claim 18, wherein a timeslot can comprise more than one event (Figs. 6A-6D, paras. [0082]-[0095]. This claim is rejected on the same grounds as claim 18.).
Regarding claim 20, Eyer discloses the system of claim 17, wherein, the state machine is a first state machine, and the client computer system hosts a second state machine that is operable to request the stateful event data, wherein the first state machine is configured to signal the second state machine according to the state of the stateful data being distributed from the event storage server system, and the second state machine is configured to signal the first state machine based on the state of the stateful data of the received stateful event data ([0048]-[0053]).
Regarding claim 21, Eyer discloses the system of claim 20, wherein the second state machine is configured to change state according to stateful event data comprised in a first received timeslot, and is configured to signal the first state machine of a second timeslot to be a next consecutive time slot to be processed ([0048]-[0053]).
Regarding claim 22, Eyer discloses the system of claim 21, wherein the first and second timeslots can comprise recorded historical events state parameters from the event storage server system, the historical state parameters having state timecodes that occur prior to the at least one video timecode (The language of this claim is not further limiting, as it only states that the first and second timeslots can comprise recorded historical events state parameters from the event storage server system, and thus does not require that they do comprise as much.).
Regarding claim 23, Eyer discloses the system of claim 21, wherein the first and second timeslot can comprise future events state parameters defined in the event storage server system, the future state parameters having state timecodes that occur after the at least one video timecode (The language of this claim is not further limiting, as it only states that the first and second timeslots can comprise recorded historical events state parameters from the event storage server system, and thus does not require that they do comprise as much.).
Regarding claim 24, Eyer discloses the system of claim 21, wherein the first time slot or the second time slot comprises an event identified by a parameter name, wherein the first state machine is configured to search for events comprising the parameter name (para. [0075]).
Regarding claim 28, Eyer discloses the system of claim 17, wherein the state event parameters comprises parameters like instructions to one or more of: execute an event time reference; terminate an event at time reference; an indication that the event has been executed at reference time; an indication that the event has been terminated at reference time; and a condition identifiers (paras. [0027] and [0038]).
Regarding claim 29, Eyer discloses the system of claim 28, wherein the condition identifier can include one or more of a country name, device type and similar condition identifiers (The language of this claim is not further limiting, as it only states that the condition identifier can include one or more of a country name, device type and similar condition identifiers, and thus does not require that they do comprise as much.).
Regarding claim 32, Eyer discloses the system of claim 17, wherein the one or more state parameters comprise historic state parameters and current state parameters, wherein, the historic state parameters are associated with state timecodes that occur prior to the current video timecode, and the current state parameters are associated with state timecodes that overlap with the current video timecode, and the client computer system is further configured for: initially, executing the historic state parameters; subsequently, executing the current state parameters; and generating the visual presentation to include the current state parameters (Fig. 4, paras. [0062] and [0063]).
Regarding claim 34, Eyer discloses the system of claim 17, wherein prior to requesting the stateful event data, the client computer system being further configured for: initially, determining if the stateful event data has been downloaded for the current timeslot; and if the stateful event data has not been downloaded, transmitting the request to the event data storage server (Fig. 4, element S414, paras. [0062] and [0063]).
Regarding claim 35, Eyer discloses the system of claim 17, wherein the video stream is a live video stream (para. [0048]).
Regarding claim 36, Eyer discloses the system of claim 17, wherein prior to receiving the video stream, the client computer system is further configured for: requesting, from the client video storage server, video frames having video timecodes associated with a requested timecode (Fig. 2, element 230, para. [0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer (Pub. No.: US 2013/0254824) in view of Ott, IV (Pub. No.: US 2016/0057317).
Regarding claim 25, Eyer discloses the system according to claim 17, but it could be argued that Eyer does not explicitly disclose wherein the client system comprises a display configured with a graphical user interface enabling a user of the client to create their own events, wherein the client system is configured to send the event parameters defining the user created event to the event storage server system. However, in analogous art, Ott, IV discloses that “[t]he GUI shown in FIG. 4a also includes a tag area 409. If tags already exist for this media file, they would be shown in this area 409. In the embodiment shown, there are no tags known to the rendering device and the tag area 409 displays a prompt message to the creator alerting the creator of the tagging functionality of the GUI 400 (para. [0076]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the client system to comprise a display configured with a graphical user interface enabling a user of the client to create their own events, wherein the client system is configured to send the event parameters defining the user created event to the event storage server system. This would have produced predictable and desirable results, in that it would allow for users to have more autonomy over events, which could increase user satisfaction with the system.
Regarding claim 29, Eyer discloses the system of claim 28, but it could be argued that Eyer does not explicitly disclose wherein the condition identifier can include one or more of a country name, device type and similar condition identifiers. However, in analogous art, Ott, IV discloses “querying the rendering device to determine if the rendering device is capable of interpreting a tag file of a specific type or performing some other operation to determine which method to use, such as retrieving user information from a data store or inspecting data in the request that may include information identifying the capabilities of the rendering device, e.g., by identifying a browser, a media player or device type (para. [0091]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the condition identifier including one or more of a country name, device type and similar condition identifiers. This would have produced predictable and desirable results, in that it would allow for necessary information to be made available.


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer (Pub. No.: US 2013/0254824) in view of Zhao et al. (Pub. No.: US 2016/0057317).
Regarding claim 26, Eyer discloses the system of claim 17, but it could be argued that Eyer does not explicitly disclose wherein a time code video timecodes and the state timecodes comprises comprise at least one of the following timecode formats or protocols: a. a coordinated universal time (UTC), b. a linear time code (LTC), c. a vertical interval time code (VITC), d. a precision time protocol (PTP), e. a network time protocol (NTP), f. a global positioning system (GPS), or g. an internet protocol system. However, in analogous art, Zhao discloses a content synchronization system, wherein “[t]he common clock can be a standard timing system, such as UTC (Coordinated Universal Time), LTC (Linear Timecode), VITC (Vertical Interval Timecode), PTP (Precision Time Protocol), NTP (Network Time Protocol) or GPS (Global Positioning System).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for a time code video timecodes and the state timecodes comprises comprise at least one of the following timecode formats or protocols: a. a coordinated universal time (UTC), b. a linear time code (LTC), c. a vertical interval time code (VITC), d. a precision time protocol (PTP), e. a network time protocol (NTP), f. a global positioning system (GPS), or g. an internet protocol system. This would have produced predictable and desirable results, in that it would allow for well-known time codes to be used.
Regarding claim 27, the combination of Eyer and Zhao discloses the system of claim 26, and further discloses wherein the event storage server system is configured to convert different timecodes in different video streams and/or the stateful event data to a common timecode when structuring time slots comprising multiple time codes (Zhao, Fig. 4, para. [0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eyer to allow for the event storage server system to be configured to convert different time codes in different video and/or data streams to a common time code when structuring time slots comprising multiple time codes. This would have produced predictable and desirable results, in that it would allow for a well-known synchronization process to be implemented in order to properly align time codes such that the system could function correctly.).


Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer (Pub. No.: US 2013/0254824) in view of Tennakoon et al. (Pat. No.: US 10,101,804).
Regarding claim 30, Eyer discloses the system of claim 17, but it could be argued that Eyer does not explicitly disclose wherein the client computer system is configured to record and time coding third party video streams according to the time code used in the system, and store qualified video streams in the client video storage server system. However, in analogous art, Tennakoon discloses that “[o]nce the hotspots are associated with the relevant sections of the content with the sense bugs (as described below), this configuration of the content (with the timestamps, hotspots and sense bugs for particular scenes) may be stored on the cloud platform (such as in the storage element 106C that is part of the interactive content delivery system 106) associated as a time-code association to the third-party content or the uploaded original content (col. 2, ln. 39-47).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the system to be configured to record and time coding third party video streams according to the time code used in the system, and store qualified video streams in the client video storage server system. This would have produced predictable and desirable results, in that it would allow for content to be modified to allow for post-production time coding to be added, which could increase the desirability of said content.
Regarding claim 31, Eyer discloses the system of claim 17, but it could be argued that Eyer does not explicitly disclose wherein the client computer system is configured to record and time coding third party event data streams according to the time code used in the system, and store qualified event data streams in the event storage server system. However, in analogous art, Tennakoon discloses that “[o]nce the hotspots are associated with the relevant sections of the content with the sense bugs (as described below), this configuration of the content (with the timestamps, hotspots and sense bugs for particular scenes) may be stored on the cloud platform (such as in the storage element 106C that is part of the interactive content delivery system 106) associated as a time-code association to the third-party content or the uploaded original content (col. 2, ln. 39-47).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the system to be configured to record and time coding third party event data streams according to the time code used in the system, and store qualified event data streams in the event storage server system. This would have produced predictable and desirable results, in that it would allow for content to be modified to allow for post-production time coding to be added, which could increase the desirability of said content.


Conclusion
Claims 17-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 2, 2022